Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Claims 1, 3-7 are pending in the current application. 

Response to Amendment
Applicant’s amendment of 2/19/21 does not render the application allowable.

Status of the Rejections
All rejections from the previous office action are maintained.
New grounds of rejection under 35 USC 103(a) are necessitated by the amendments.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 20090211903) in view of Itose (US 20140103268).
As to claims 1 and 2, Lee discloses an oxide sintered body sputtering target comprising:
An oxide sintered body (paragraph 11: sintered oxide target);
InO, TiO, ZrO and ZnO (paragraph 12: In/Zn oxide with Zr and Ti oxides);
TiO concentration of 0.1 to 20% (paragraph 12: concentration of Ti based upon subscript ratio X for MO2, M being Ti and or Zr, in relation to Y and Z for In and Zn oxide subscripts);
Atomic ration of Zr to Ti of 0.5 (paragraph 12, abstract: MO2, with M being one or more elements including Zr and Ti – overall formula thus (TiZrO2)x(In2O3)y(ZnO)z ).

Lee, while disclosing a sintered oxide sputtering target with In, Ti, Zr and Zn for formation of transparent semiconductor films (paragraph 25), is silent as to the requisite Zr concentration of 10-2000ppm.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to use a low Zr concentration, such as 1000ppm, as disclosed by Itose, in the product of Lee, because this allows for a target for formation of transparent oxide semiconductor films (Itose at abstract; paragraphs 2-4).

As to claim 3, Itose discloses a relative density of at least 95% (paragraph 65: relative density of preferably 95% or more, or 98 or more).
As to claim 4 and 6, Itose discloses a specific resistance of 30 mΩ*cm or less while Lee discloses oxide phases with grain sizes of 1 micron or less (paragraph 25).
	
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Itose, as applied to claim 1 above, and further in view of Tao (JP 2013095657).
As to claim 5, Lee discloses a sintered mixture of powders including InO and ZnO, but is silent as to any further specific metalloid phases.
Tao discloses knowledge in the art of forming an oxide sintered compact sputtering target in which InO and ZnO powders are used (English translation abstract).  Tao also discloses 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention that sintered compacts from ZnO and InO, as that of Lee and Itose, would form a final structure including InZnO, as disclosed by Tao for a sputtering target for semiconductor use (Tao at English translation abstract).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Itose, as applied to claim 1 above, and further in view of Fukuyo (US 20110017590).
As to claim 7, Itose discloses a high density target, as discussed above, the high density target necessarily having a minimal amount of voids and pinhole diameters (as necessary for high density), but is silent as to specific pinhole areas.
Fukuyo discloses a sintered target body in which the target body is free from pores having a diameter of over 1 micron to reduce particle generation problems during use (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to reduce or eliminate pores, as disclosed by Fukuyo, in the product of Lee in view of Itose, as this prevents problems during use (Fukuyo at abstract).

Response to Arguments
Applicant argues in the remarks that Lee does not disclose a ratio of Zr with respect to Ti of not more than 0.6.  This argument is not found persuasive as, as discussed above, Lee explicitly discloses a formula of (MO2)x(In2O3)y(ZnO)z, with M being one or more elements of 2)x(In2O3)y(ZnO)z.  This selection would indicate to one of ordinary skill in the art that the ratio of Ti/(Ti+Zr) to be in 0.5.  Modification of Lee is not required as both Zr and Ti are taught to be inserted into the existing formula leading one of ordinary skill in the art to obtain a ratio within the claimed range.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON BERMAN whose telephone number is (571)270-5265.  The examiner can normally be reached on M-R 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON BERMAN/Primary Examiner, Art Unit 1794